BLACK, Circuit Judge:
In this appeal we determine whether individuals employed by a state agency are entitled to Eleventh Amendment immunity from suit in federal court when they are sued in their individual capacity but are nevertheless *1575eligible for insurance protection from the state’s voluntarily established liability insurance trust fund, through which the state will pay the verdict. We hold that a state’s liability insurance trust fund voluntarily established to protect its employees against personal liability for damages does not make the state the real party in interest for purposes of Eleventh Amendment immunity. We therefore affirm the district court’s ruling denying the employees’ motion to dismiss.
I.
Sometime between midnight and 3:00 a.m. on March 17, 1990, a road culvert in Stewart County, Georgia, washed out after the area received thirteen inches of rain in the previous twenty-four hours. The roadway sunk approximately three and one-half feet. Elijah Bowens and his passengers Jerry Franklin Jackson and Jerry Mark Jackson were killed when Bowens drove into the depressed section of roadway and hit the opposite bank.
Gaye Jackson and Barbara Bowens, Alabama citizens, brought a tort action in federal court based on diversity jurisdiction against the Georgia Department of Transportation (GDOT) and numerous employees. The suit alleged negligent inspection of the culvert that collapsed and negligent review of the inspection reports. The district court dismissed the GDOT, finding it immune from suit under the Eleventh Amendment. After a five-day trial, the jury found Appellants Don King, Gene Malcom, Jimmy Vaughn, Brian Summers, and Jerry Hillhouse liable for negligence.1
II.
The primary2 question presented in this case is whether the GDOT employees enjoy the state’s Eleventh Amendment immunity from suit in federal court. To answer this, we must determine in which capacity the defendants were sued and whether the state’s voluntarily established liability insurance trust fund, which will pay the damages judgment, makes the state the real party in interest in this action.
A.
Under the Eleventh Amendment, state officials sued for damages in their official capacity are immune from suit in federal court. E.g., Kentucky v. Graham, 473 U.S. 159, 169, 105 S.Ct. 3099, 3107, 87 L.Ed.2d 114 (1985). In contrast, the Eleventh Amendment does not protect state employees sued in their individual capacity for employment-related acts. Hafer v. Melo, — U.S. -, -, 112 S.Ct. 358, 362-63, 116 L.Ed.2d 301 (1991); Scheuer v. Rhodes, 416 U.S. 232, 238, 94 S.Ct. 1683, 1687, 40 L.Ed.2d 90 (1974); Hobbs v. Roberts, 999 F.2d 1526, 1527 (11th Cir.1993).3 In this case, neither the complaint’s caption nor the complaint itself clearly state whether the GDOT employees were sued in their individual capacity, their official capacity, or both. When it is not clear in which capacity the defendants are sued, the course of proceedings typically indicates the nature of the liability sought to be imposed. Kentucky v. Graham, 473 U.S. 159, 167 n. 14, 105 S.Ct. 3099, 3106, 87 L.Ed.2d 114 (1985); Hobbs, 999 F.2d at 1528.
The parties and the district court in this case proceeded as if the Defendants were sued in their individual capacity. In particular, the district court dismissed the GDOT as immune from suit in federal court under the Eleventh Amendment, while permitting the suit to proceed against the employees. During argument on the employees’ motion to dismiss pursuant to the Eleventh Amendment and Georgia law, made after jury selection but immediately before trial began, the Plaintiffs’ attorney argued that *1576the Eleventh Amendment did not provide a defense to state employees sued in their individual capacity. The district court reserved judgment on the motion when it was made and denied it again at the conclusion of the trial. These actions indicate that the district court understood the employees were not sued in their official capacity, or it would have dismissed them as it had the GDOT. Finally, not only did the complaint name the individuals as well as the GDOT, it also sought joint and several liability. See Hobbs, 999 F.2d at 1531. We conclude that the GDOT employees were sued in their individual capacity.
B.
It is unfortunate that this Court must resolve on appeal the capacity in which defendants are sued. As we stated above, the answer to that issue determines whether the suit may go forward in federal court. Additionally, the defenses to liability available to defendants vary according to the capacity in which they are sued. Kentucky v. Graham, 473 U.S. at 166-67, 105 S.Ct. at 3105-06.
This inquiry would not be necessary if the Plaintiffs had been required to identify the capacity in which they sued the GDOT employees. The absence of such a requirement results in the detailed analysis that occurred here and in Hobbs, in order for this Court to determine whether the defendants were sued in their individual capacity, their official capacity, or both. The district courts in this Circuit are in a position to ensure a more effective use of judicial resources. They should consider establishing a means by which the record would clearly reflect whether the case was brought against a defendant in an individual or official capacity. One way to accomplish this would be by a local rule. Cf. Knighton v. Watkins, 616 F.2d 795, 798 n. 2 (5th Cir.1980) (expressing the court’s belief that the problem of § 1988 attorney’s fees petitions filed post judgment would be handled best by a local rule), cited with approval in White v. New Hampshire Dep’t of Employment Sec., 455 U.S. 445, 454 n. 16, 102 S.Ct. 1162, 1168 n. 16, 71 L.Ed.2d 325 (1982).
C.
We now turn to the question of whether, when a state voluntarily provides liability insurance to protect its employees from personal liability for money damages, the state’s Eleventh Amendment immunity from suit is thereby extended to its employees sued in their individual capacity. It is undisputed that the money damages in this case will be paid through the state’s liability insurance trust fund, which provides liability insurance for state officers and employees as protection against personal liability for damages arising out of the performance of their duties.4
Appellants assert that the State of Georgia is the real party in interest because it will pay the judgment from its liability insurance trust fund. Appellees counter that Eleventh Amendment immunity applies only when a judgment must be paid out of state funds and that, while the judgment binds the employees, the state is not compelled to pay the judgment: it only does so because it has voluntarily established the liability insurance trust fund.
The Eleventh Amendment bars suit against a state as a named defendant in federal court.5 Osborn v. Bank of United *1577States, 22 U.S. (9 Wheat.) 738, 6 L.Ed. 204 (1824). It also bars suit when state officials are named defendants if the state is the “real, substantial party in interest and is entitled to invoke its sovereign immunity from suit.” Ford Motor Co. v. Department of Treasury, 323 U.S. 459, 464, 65 S.Ct. 347, 350, 89 L.Ed. 389 (1945). The general test for determining whether the state is the real party in interest, even though it is not a named defendant, is whether the relief sought against the nominal defendant would in fact operate against the state, especially by imposing liability damages that must be paid out of the public fisc. E.g., Pennhurst State School & Hosp. v. Halderman, 465 U.S. 89, 101 & n. 11, 104 S.Ct. 900, 908 & n. 11, 79 L.Ed.2d 67 (1984); Edelman v. Jordan, 415 U.S. 651, 663, 94 S.Ct. 1347, 1355-56, 39 L.Ed.2d 662 (1974).
We note first that as an individual capacity suit this action is not “in essence one for the recovery of money from the state.” Ford Motor Co., 323 U.S. at 464, 65 S.Ct. at 350. The essence of an individual capacity suit is that the plaintiff is seeking to recover from the individual defendant, who is personally liable for the judgment.6 Gamble v. Florida Dep’t of Health & Rehabilitative Servs., 779 F.2d 1509, 1513 (11th Cir.1986).
 Moreover, this Court has previously reasoned that Eleventh Amendment immunity applies only if the judgment must, under all circumstances, be paid out of state funds. Travelers Indem. Co. v. School Bd., 666 F.2d 505, 509 (11th Cir.), cert. denied, 459 U.S. 834, 103 S.Ct. 77, 74 L.Ed.2d 74 (1982). This reasoning is congruous with the Supreme Court’s teaching. In Edelman v. Jordan, for example, the Supreme Court stated that “the rule has evolved that a suit by private parties seeking to impose a liability which must be paid from public funds in the state treasury is barred by the Eleventh Amendment.” 415 U.S. at 663, 94 S.Ct. at 1356; see also Kentucky v. Graham, 473 U.S. at 167-68, 105 S.Ct. at 3106-07 (holding that, when a plaintiff prevails in a § 1983 suit against state employees in their individual capacities, the state cannot be held responsible for attorney’s fees). The voluntary nature of the state’s liability insurance trust fund precludes finding that the damages award must be paid by the state in this action.
The district court judgment in this case neither compels the state to act; Dugan v. Rank, 372 U.S. 609, 620, 83 S.Ct. 999, 1006, 10 L.Ed.2d 15 (1963), nor imposes liability upon the state. It only establishes the state employees’ individual liability for their tor-tious conduct; the state acts of its own volition to protect its employees from money damages arising from their liability. Indeed, there is no use for the insurance protection if the employee is immune from suit by virtue of the state establishing the protection. See Rubacha v. Coler, 607 F.Supp. 477, 481 (N.D.Ill.1985) (“To hold otherwise would give the State carte blanche to provide a meaningless kind of paper protection — granting an ‘indemnification’ that would, by its very exis*1578tence, destroy the liability to which the indemnity purportedly extends.”) We conclude that the existence of a voluntarily established liability trust fund does not make the state the real party in interest in this action and that the trust fund does not extend the state’s Eleventh Amendment immunity to its employees sued in their individual capacity.7
III.
We have determined that the GDOT employees were sued in their individual capacity and that the state is not the real party in interest in this case. For these reasons, the district court’s ruling is
AFFIRMED.

. Defendant Senkbeil was voluntarily dismissed. The jury returned a verdict in favor of Defendants Street, Melton, Thompson, Ethridge, Watson, and Childers.


. The Appellants also assert that the district court erred in excluding evidence of storm damage throughout the county, thereby preventing full proof of their affirmative defense of an act of God. We find no error in the district court’s decision on this matter.


.We are bound by this Court’s recent decision in Hobbs v. Roberts, 999 F.2d 1526 (11th Cir.1993), under which state employees may be sued in their individual capacities in a diversity action for damages.


. Georgia law provides in relevant part:
(a) In addition to any other compensation which may be paid to an officer, official, or employee of any [governmental unit] of this state, each such [governmental unit] is authorized, in its discretion, to purchase policies of liability insurance or contracts of indemnity or to formulate sound programs of self-insurance utilizing funds available to such [governmental unit], insuring or indemnifying such officers, officials, or employees to the extent that they are not immune from liability against personal liability for damages arising out of the performance of their duties or in any way connected therewith....
(d) The existence of such insurance or indemnification shall not be disclosed or suggested in any action brought against such individual.
O.C.G.A. § 45-9-1 (Michie 1990).


. The Eleventh Amendment provides: "The Judicial power of the United States shall not be construed to extend to any suit in law or equity, commenced or prosecuted against one of the United States by Citizens of another State, or by Citizens or Subjects of any Foreign State." A state may waive its Eleventh Amendment immunity and consent to be sued in federal court, and *1577Congress may override it. E.g., Kentucky v. Graham, 473 U.S. 159, 167 n. 14, 105 S.Ct. 3099, 3106 n. 14, 87 L.Ed.2d 114 (1985). Neither waiver applies in this case.


. The 1983 Georgia Constitution waived the state’s sovereign immunity "as to those actions for the recovery of damages for any claim against the state or any of its departments." Ga. Const. art. I, § 2. This suit was filed in December 1990. Georgia law provided at that time that the state’s sovereign immunity and state employees’ official immunity were "waived to the extent to which th[e insurance] coverage will pay for the claims asserted.” Martin v. Georgia Dep't of Pub. Safety, 257 Ga. 300, 303, 357 S.E.2d 569, 572 (1987), cert. denied, 484 U.S. 998, 108 S.Ct. 685, 98 L.Ed.2d 638 (1988); see also Price v. Department of Transp., 257 Ga. 535, 361 S.E.2d 146 (1987). Although the Georgia Constitution has since been amended to "extend sovereign immunity to all state departments and agencies, regardless of any insurance,” Donaldson v. Department of Transportation, 262 Ga. 49, 60, 414 S.E.2d 638, 639 (1992), the Georgia Supreme Court ruled that the constitutional amendment modifying the state’s sovereign immunity waiver could only be applied prospectively from its effective date of January 1, 1991, id. at 63, 414 S.E.2d at 641-42. It follows that Donaldson cannot be used to protect these state employees from this suit, because official and sovereign immunity were waived when this suit was filed. Donaldson specifically recognizes the waiver: "Under Georgia law, the waiver of sovereign immunity occurs at the time that the action arises, not at the time that the negligent act was committed.... A waiver of sovereign immunity is binding on the state with respect to any pending action.” Id.


. As the former Fifth Circuit stated, "[A]n indemnity statute is only an agreement between the state and these individuals and cannot thereby be converted into an extension of Eleventh Amendment immunity by the state.” Downing v. Williams, 624 F.2d 612, 626 (5th Cir.1980), vacated on other grounds, 645 F.2d 1226 (5th Cir.1981). Although the opinion in Downing was vacated on unrelated grounds and is not binding precedent on this Circuit, its reasoning does have persuasive value.
Our decision in this case is consistent with the rule in numerous other circuits. E.g., Benning v. Board of Regents of Regency Univs., 928 F.2d 775, 778 (7th Cir.1991) (“[T]he state cannot manufacture immunity for its employees simply by volunteering to indemnify them.”); Griess v. Colorado, 841 F.2d 1042, 1046-47 (10th Cir.1988) (same); Spruytte v. Walters, 753 F.2d 498, 512 n. 6 (6th Cir.1985) (same), cert. denied, 474 U.S. 1054, 106 S.Ct. 788, 88 L.Ed.2d 767 (1986); Demery v. Kupperman, 735 F.2d 1139, 1147-49 (9th Cir.1984) (same), cert. denied, 469 U.S. 1127, 105 S.Ct. 810, 83 L.Ed.2d 803 (1985). Justice Brennan noted that:
[The Supreme Court] has not decided which arrangements between a State and a nominal defendant are sufficient to establish that the State is the real party in interest for Eleventh Amendment purposes. It may be that a simple indemnification clause, without more, does not trigger the doctrine. Lower courts have uniformly held that States may not cloak their officers with a personal Eleventh Amendment defense by promising, by statute, to indemnify them for damage awards imposed on them for actions taken in the course of their employment.
Port Auth. Trans-Hudson Corp. v. Feeney, 495 U.S. 299, 316 n. 9, 110 S.Ct. 1868, 1878 n. 9, 109 L.Ed.2d 264 (1990) (Brennan, J., concurring).